DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2021 has been entered.
 
Response to Amendment
The amendments filed on November 8, 2021 have been entered. Applicant amended claims 1, 16, and 17 and cancelled claim 18. Claims 1-17 and 19 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on November 8, 2021 with respect to the Final Office Action dated August 5, 2021 have been fully considered but they are not persuasive. Amended title of the invention have overcome the objection to the specification.
Applicant argued, first paragraph in page 12 of the applicant’s remarks, “Thus, neither CN106953901B nor Goldszmidt discloses the new feature "the target second location information being different from  second location information corresponding to the target second server cluster" as tores in the message server in CN106953901B is the same with the data stores in the master node”. 
In response, as pointed out by applicant, replication cluster is added to each message server cluster to avoid single-point problem and each message is stored at least in two locations. As per the mapping, the claimed “first sever cluster” and “second server cluster” are mapped to the “message server cluster” and the “replication cluster” of CN106953901B, respectively (see claim 1 rejection below for detail).  Therefore, for a particular message, there are at least two distinct storage location information i.e. one storage location information in a server of the message server cluster and another storage location in a server of the replication cluster. The main idea of CN106953901B invention is use a distributed design to avoid single point failure as stated in the summary of the invention in paragraph 0012 “In view of the above technical problems, the present invention provides a cluster communication system and method for improving message transfer performance, adopting a completely distributed design to solve the single point problem in the prior art and improve the scalability”. Hence, without having redundant and distinct location information for every message/piece of data, the single point failure cannot be avoided in the first place. Applicant should use the translated copy of a foreign reference provided with the office action when referring to the translated foreign reference to avoid mismatch between paragraph numbering since different machine translation techniques translate the same document with variation of page/paragraph numbering.     



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over translated Chinese Patent Publication No. CN106953901B, hereinafter, CN106953901B, in view of translated Chinese Patent Publication No. CN104618219A, hereinafter, CN104618219A, further in view of Goldszmidt et al (US Patent No. 6195680), hereinafter, Goldszmidt.
Regarding claim 1:
CN106953901B teaches:
 A system having a redundant cluster for processing data, comprising a first client, a data synchronization terminal, and a second client (paragraph 0043 teaches message publishing terminal (first client) and a message subscription terminal (second client) as stated “The system includes a message publishing terminal, a message server cluster, a message subscription terminal and a distributed coordination service cluster” ); wherein:
(paragraph 0043  teaches a message server cluster (first server cluster).  Paragraph 0065, teaches message publisher sends the message (data) to the message server  as stated “The message publishing terminal synchronizes the local Topic routing information with the coordination subsystem regularly, and then uses the Topic routing information to determine which message server the message should be sent to, thus achieving load balancing of the sender.”);
 [[the data synchronization terminal]] is configured to synchronize data in the first server cluster of the first server cluster group to a second server cluster in a second server cluster group (paragraph 0048, lines 1-3,  teaches the data of the message server cluster is synchronized to a replication cluster (second server cluster) as stated “a replication cluster is added for each message server that stores fragmented messages (the replication cluster uses a redundant storage method to ensure data security”); and 
the second client is configured to acquire data from a target [[second]] server cluster,   the target [[second]] server cluster belonging to the [[second]] server cluster group (paragraph 67 teaches message subscriber terminal is subscribe (configured) to receive data related to the subscribed topic. Paragraph 0068 teaches the message subscriber pulls (acquire) the data as stated “The message subscriber pulls the message to the message server”); 
[[determine, in response to that transmission of data with location information currently being acquired from the target second server cluster is interrupted]], a target second location information group in a pre-stored second location information group set based on the location information in the data, wherein each piece of second location information included in each second location information group of the second location information group set corresponds to a different second server cluster in the second server cluster group, and the target second location information group contains second  (paragraph 0052 teaches messages are stored according to topic fragment in the message server cluster  and replication cluster as stated “Messages are stored in different logical queues according to different topics. The logical queue is equivalent to a dictionary directory to specify the offset position of the message in the real physical file. At the same time, as shown in Figure 3, the message will be in the asynchronous replication thread. R copies are stored in different storage nodes”. Therefore, for a particular message, there are two storage location information i.e. storage location information in a server of the message server cluster and storage location in a server of the replication cluster. See paragraph 0054 as well); 
CN106953901B does not teach:
a data synchronization terminal ,
the second client is configured to acquire data from a target second server cluster.
In the same field of endeavor, CN104618219A teaches:
a data synchronization terminal (paragraph 0070, lines 1-3, teaches a synchronization module for synchronizing data from first storage party to second storage party as stated “the synchronization module 620 synchronizes the one or more pieces of data to one or more second storage parties located in the third equipment room by the one or more first storage parties to be stored locally in the third equipment room”),
the second client is configured to acquire data from a target second server cluster (paragraph 0071 teaches the subscriber acquire the data from the second storage party as stated “the data transmission process of the issuer (first machine room)→first storage party (second computer room)→second storage party (third computer room)→subscriber (third computer room) is realized.” ).
(paragraph 0048 and 0077 of CN106953901B).
CN106953901B and CN104618219A do not explicitly teach:
 determine, in response to that transmission of data with location information currently being acquired from the target second server cluster is interrupted [[a target second location information group in a pre-stored second location information group set based on the location information]] (paragraph 0048 discuss about role the replication cluster to avoid single point of failure in general. CN106953901B does not specifically mention determination of interruption of data transmission while the message subscription terminal acquiring data from the message server cluster),
select [[the second location information from the target second location information group as target second location information]]; and continue to acquire data in the second server cluster from a storage location indicated by [[the target second location information.
Goldszmidt teaches:
 determine, in response to that transmission of data with location information currently being acquired from the target second server cluster is interrupted a target second location information group in a pre-stored second location information group set based on the location information (Col. 7, lines 12-20, determining a secondary server due to failure of steaming from a primary server as  stated “the structure 1.9 includes a client ID 1.91 which identifies a client 1.8; a primary ID 1.94 which identifies a primary server 1.2 for serving the multimedia stream to the client 1.8; and a secondary ID 1.96 which identifies a secondary set of servers 1.6 which includes a secondary server 1.3 capable of serving this client in the event a failure is detected in the stream or the primary server 1.2”. See Fig. 5 step 5.1 as well).
select the second location information from the target second location information group as target second location information; and continue to acquire data in the second server cluster from a storage location indicated by the target second location information (Col. 9, lines 41-45, states “In steps 5.5 and 5.6 the control server selects a server from the set of alternate streaming servers, e.g., based on some load balancing heuristics. In step 5.7, the selected alternate streaming server 3.7 begins to provide the client with the real-time multimedia streams and the alternate SS becomes the new primary SS”).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify CN106953901B to incorporate the teaching of Goldszmidt about determining the a multimedia streaming failure from a streaming server and selecting an alternate streaming sever for the same multimedia streaming and continue streaming.  One would be motivated to do so to provide continuation of streaming/message even one streaming/message server failure (see Col. 7, lines 67-68 and Col. 10, lines 1-3).
As to claim 2, the rejection of claim 1 is incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claim 1 as shown above.
CN106953901B further teaches wherein each piece of second location information in the second location information group set corresponds to a piece of first location information, and the first location information is information stored in a first server cluster about a storage location of data indicated by each piece of second location information stored in the 3second location information group (see at least paragraph 0075 teaching each message in at least two locations, in the message server cluster and in the replication cluster as stated “This index storage data structure splits large files into small files to improve persistence performance. In addition, in order to ensure high availability, the message server adopts a master-slave architecture. Each message server synchronizes message data to other nodes to prevent a single point of failure from causing message loss”.).
As to claim 3, the rejections of claims 1 and 2 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claims 1 and 2 as shown above.
CN106953901B further teaches wherein the second client is further configured to: determine a target corresponding relationship in a pre-stored corresponding relationship list, wherein each corresponding relationship in the corresponding relationship list comprises second location information and first location information, the storage location indicated by the second location information is a storage location in the target second server cluster, and the target corresponding relationship is a corresponding relationship in which the included second location information matches the location information; search the second location information group set for a second location information group where corresponding first location information is the same as the first location information included in the target corresponding relationship, and use the found second location information group as the target second location information group (see at least paragraph 0077).
As to claim 4, the rejections of claims 1, 2, and 3 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claims 1, 2, and 3 as shown above.
CN106953901B further teaches:
wherein the location information comprises an index number, and the second location information included in each corresponding relationship of the corresponding relationship list comprises a first index number (see at least paragraph 0054); and 
 the second client is further configured to: search the corresponding relationship list for a corresponding relationship in which the included second location information is the same as the location information; and search, in response to the corresponding relationship being not found, the corresponding relationship list for a corresponding relationship in which the included second location (see at least paragraph 0069).
As to claim 5, the rejections of claims 1, 2, 3, and 4 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claims 1, 2, 3, and 4 as shown above.
CN106953901B further teaches wherein the second client is further configured to: 
perform following processing: adding or subtracting the index number by a preset value to obtain an index number range, searching a corresponding relationship in which the included second location information comprises the target first index number among the corresponding relationships that the first index numbers in the included second location information are within the index number range in the corresponding relationship list, and using, in response to the corresponding relationship being found, the found corresponding relationship in which the included second location information comprises the target first index number as the target corresponding relationship; and increase the current preset value in response to that the corresponding relationship that the included second location information comprises the target first index number is not found, and continue to perform the processing (see at least paragraph 0075).
As to claim 6, the rejection of claim 1 is incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claim 1 as shown above.
CN106953901B further teaches wherein the system further comprises a monitoring terminal, configured to perform at least one operation of (paragraph 0073 teaches distributed coordination subsystem (monitoring terminal)): 
 (paragraph 0046 states “When the publisher sends a message, it will query which message server the message should be sent to according to the topic to the routing information (select a message server to send through the following load balancing strategy”); or 
monitoring a load of each second server cluster in the second server cluster group, and feed the monitored load of each second server cluster in the second senler cluster group back to the second client (paragraph 0069 states “Preferably, when message subscribers pull messages, load balancing is performed”).
As to claim 7, the rejections of claims 1 and 6 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claims 1, and 6 as shown above.
CN106953901B further teaches wherein the second client is further configured to: obtain a candidate second server cluster group based on the target second location information group;  select, based on the latest received load of each candidate second server cluster in the candidate second server cluster group, a candidate second server cluster from the candidate second server cluster group, and use the second location information in the target second location information group corresponding to the selected candidate second server cluster as target second location information (see at least paragraph 0077).
As to claim 8, the rejections of claims 1, 6, and 7 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claims 1, 6, and 7 as shown above.
CN106953901B further teaches wherein some of the second server clusters in the second server cluster group are deployed in a given machine room, and the second client has corresponding machine room information; and the second client is further configured to: determine whether non-overload candidate second server clusters exist among the candidate second server clusters deployed in a (see at least paragraph 0077).
As to claim 9, the rejections of claims 1, 6, 7, and 8 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claims 1, 6, 7, and 8 as shown above.
CN106953901B further teaches wherein the second client is further configured to: select, in response to that non-overload candidate second server clusters do not exist, a non-overload candidate second server cluster having a minimum load from the candidate second server clusters not deployed in the machine room indicated by the machine room information in the candidate second server cluster group (see paragraph 0077).
As to claim 10, the rejections of claims 1 and 6 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claims 1, and 6 as shown above.
CN106953901B further teaches wherein the monitoring terminal is further configured to perform at least one operation of: 
sending, when monitoring that a first server cluster in the first server cluster group is overloaded, a first cluster switching instruction to at least one first client in a first client group currently connected to the first server cluster (see paragraph 0073);  
sending, when monitoring that a second server cluster in the second server cluster group is overloaded, a second cluster switching instruction to at least one second client in a second client group currently connected to the second server cluster (see paragraph 0077).
As to claim 11, the rejections of claims 1, 6, and 10 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claims 1, 6, and 10 as shown above.
(see at least paragraph 0050).
As to claim 12, the rejections of claims 1, 6, and 10 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claims 1, 6, and 10 as shown above.
CN106953901B further teaches wherein the second client is further configured to: switch, in response to receiving the second cluster switching instruction sent by the monitoring terminal, from the currently connected second server cluster to [[the]] another second server cluster indicated by the received second cluster switching instruction (see at least paragraph 0050).
Claim 16 is directed towards a method performed by the system of claim 1. Accordingly, it is rejected under similar rationale.  
Claim 17 is directed towards an apparatus comprising at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, performing the method of claim 16. Accordingly, it is rejected under similar rationale.  
Claim 19 is directed towards non-transitory computer-readable storage medium, storing a computer program performing the method of claim 16. Accordingly, it is rejected under similar rationale.  
Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN106953901B, in view of CN104618219A, hereinafter, CN104618219A, further in view of Goldszmidt , and further in view of Shuster (US PGPUB No. 20020091825), hereinafter, Shuster.
As to claim 13, the rejections of claims 1 and 6 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt, teaches all the limitations of claims 1, and 6 as shown above.
CN106953901B, CN104618219A, and Goldszmidt do not teach:

sending, when monitoring that bandwidth utilization of a first server cluster in the first server cluster group exceeds a threshold, a first speed limit instruction comprising a first transmission speed to at least one first client in a first client group currently connected to the first server cluster; or
 sending, when monitoring that bandwidth utilization of a second server cluster in the second server cluster group exceeds the threshold, a second speed limit instruction comprising a second transmission speed to at least one second client in the second client group currently connected to the second server cluster.
Shuster teaches:
wherein the monitoring terminal is further configured to perform at least one operation of: 
sending, when monitoring that bandwidth utilization of a first server cluster in the first server cluster group exceeds a threshold, a first speed limit instruction comprising a first transmission speed to at least one first client in a first client group currently connected to the first server cluster (paragraph 0039, lines 3-10, states “Once bandwidth usage passes a specified amount (e.g., 95% of the cap, or 95 megabits out of a 100 megabit pipe), the software agent issues commands (either via a network connection, altering the contents of a shared file, or otherwise) that change the behavior of the web server to limit bandwidth based on a specified rule set. The rule set may limit the download speed”); 
sending, when monitoring that bandwidth utilization of a second server cluster in the second server cluster group exceeds the threshold, a second speed limit instruction comprising a second transmission speed to at least one second client in the second client group currently connected to the second server cluster (can be done using similar was as taught in paragraph 0039).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify CN106953901B to incorporate the teaching of Shuster about (paragraph 0003 of Shuster).
 As to claim 14, the rejections of claims 1, 6, and 13 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt and Shuster, teaches all the limitations of claims 1, 6, and 13 as shown above.
CN106953901B, CN104618219A, and Goldszmidt does not teaches wherein the first client is further configured to: send, in response to receiving the first speed limit instruction sent by the monitoring terminal, data using the first transmission speed included in the received first speed limit instruction.
Shuster teaches wherein the first client is further configured to: send, in response to receiving the first speed limit instruction sent by the monitoring terminal, data using the first transmission speed included in the received first speed limit instruction (see at least paragraph 0039).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify CN106953901B to incorporate the teaching of Shuster about monitoring bandwidth utilization and setting a speed limit the speed exceed a specified limit.  One would be motivated to do so to improve bandwidth efficiency (paragraph 0003 of Shuster).
As to claim 15, the rejections of claims 1, 6, and 13 are incorporate. CN106953901B, in view of CN104618219A and Goldszmidt and Shuster, teaches all the limitations of claims 1, 6, and 13 as shown above.
CN106953901B, CN104618219A, and Goldszmidt does not teach wherein the second client is further configured to: acquire, in response to receiving the second speed limit instruction sent by the monitoring terminal, data using the second transmission speed included in the received second speed limit instruction.
(see paragraph 0039).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify CN106953901B to incorporate the teaching of Shuster about monitoring bandwidth utilization and setting a speed limit the speed exceed a specified limit.  One would be motivated to do so to improve bandwidth efficiency (see paragraph 0003 of Shuster).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



	January 24, 2022

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        

/UZMA ALAM/Primary Examiner, Art Unit 2457